Exhibit 10.16

 

PROGRAM PRODUCTION AND TELEVISING AGREEMENT

 

This Program Production and Televising Agreement (this “Agreement”), dated as of
July 25, 2008 (the “Effective Date”) is between WPTE ENTERPRISES, INC. (“WPTE”)
with offices at 5700 Wilshire Boulevard, Suite 350, Los Angeles, California
90036 and NATIONAL SPORTS PROGRAMMING (“FSN”), owner and operator of the Fox
Sports Net programming service with offices at 10201 West Pico Blvd., Building
103, Los Angeles, California 90035.  For good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and the mutual promises
contained herein, WPTE and FSN (each a “Party” and collectively the “Parties”)
agree to be bound by the following terms and conditions:

 


BACKGROUND


 

A.            WPTE is the owner of the website currently located at URL
ClubWPT.com including all versions of such website (together with all software
included therein, the “Website”).  WPTE has also entered into agreements with
various third parties by which such third parties have the right to create
various “skin sites” that operate on the Website’s network software (“Skins”). 
For avoidance of doubt, any skin site in which WPTE has an ownership interest
shall be considered to be part of the “Website”.

 

B.            WPTE’s development of the Website business includes, as essential
elements thereof, distribution of television programs containing Website
promotion and branding and promotion of the Website on popular websites.

 

C.            FSN produces, distributes, promotes and telecasts television
programs including, but not limited to, sports related television programs.

 

D.            WPTE, directly or through the services of a third party, is
organizing, staging and promoting the Events (as defined below).

 

E.             WPTE desires FSN’s assistance to film, co-produce and make
television programs of the Events (the “Programs” as defined in Section 2
below), and telecast the Programs via FSN in the Domestic Territory (as defined
below).

 

F.             WPTE desires that FSN promote the Website and the Programs on
FoxSports.com.

 

1.             EVENTS.

 

a.             During the Test Period (as defined in Section 3), WPTE will
organize, stage and promote poker tournaments (the “Events”) sufficient to
provide enough programming consistent with FSN’s usual programming standards for
at least thirteen (13) 1-hour television programs available for initial
distribution over thirteen (13) consecutive weeks.  During each Year of the
Regular Term (as such terms are defined in Section 3), WPTE will organize, stage
and promote Events sufficient to provide enough programming consistent with
FSN’s usual programming standards for at least forty (40) hours of television
programming; provided, however, if WPTE does not conduct such Events then
Section 2(f) shall apply.  WPTE and FSN shall mutually agree upon the format of
the Events which is currently anticipated to be Texas Hold’em poker and may be
changed from time to time.  The Events will feature participants from the United
States and around the world who have qualified on the Website or through other
selection methods designed to increase viewer interest and allow viewer
participation in the Events (each participant in an Event, a “Participant”). 
For purposes of the Agreement, “Events” includes all events and activities
related to the applicable Event occurring at, or contiguous to, the Event site
(a “Site”).  WPTE must secure any and all necessary and required approvals and
sanctions for the Events and the Sites.  FSN shall not be liable for any costs
or expenses in connection with the Events or the Sites.

 

b.             WPTE may subcontract with third parties to organize, stage and
promote the Events, provided, however, WPTE shall remain directly responsible
for its obligations to FSN set forth herein.  WPTE will stage the Events at such
times as to provide FSN with sufficient time, as determined by FSN in good
faith, to produce and distribute

 

1

--------------------------------------------------------------------------------


 

the Programs thereof as required pursuant to Section 7(a) of this Agreement.

 

c.             The Sites for the Events will be chosen by WPTE after good faith
consultation with FSN with consideration given to the Sites’ effect on
production costs.  Upon WPTE’s request, FSN shall evaluate the production issues
related to prospective Sites and advise WPTE of potential additional costs
related to the Sites.

 

2.             ENGAGEMENT AND PRODUCTION BUDGET.

 

a.             WPTE hereby engages FSN to produce, and FSN hereby accepts such
engagement to produce in accordance with the terms of this Agreement:

 

i.      During the Test Period, thirteen (13) 1-hour television programs
featuring Events (the “Test Programs”); and

 

ii.     During each Year of the Regular Term, forty (40) hours of television
programming featuring Events (together with the Test Programs, “Programs”).

 

FSN and WPTE may mutually agree to produce additional Programs beyond the number
of hours set forth above.

 

b.             WPTE shall be responsible for all costs of the filming, making
and production of the Programs; and except as set forth herein with respect to
certain overages, no other production expenses shall be borne by FSN without
FSN’s prior written consent.  FSN and WPTE shall jointly develop a
mutually-approved budget for production of the Programs.  Such budget shall be
sufficient to produce programming consistent in quality with FSN’s programming
of a similar nature.  WPTE shall pay FSN all costs of production of the Programs
as set forth in the budget prior to FSN committing to or incurring such costs
(such paid and not refunded production costs together with overages paid by
WPTE, if any, the “Production Costs”).  FSN agrees that the budget shall not
include any executive producer or similar fee payable to FSN or any of its
employees or related parties. For purpose of clarification, under no
circumstances may there be a profit margin for FSN in connection with the
production of the Programs but WPTE acknowledges that third-party contractors
will require compensation beyond direct costs and such third-party costs will be
included in the budget.  FSN shall not be obligated to begin production of a
group of Programs prior to receipt of the Production Costs accrued for such
group of Programs from WPTE.

 

c              In cases of underages or overages, WPTE shall be refunded all
underages and shall pay all overages that WPTE pre-approves in writing or any
overages which are caused by a Force Majeure Event (as defined in Section 18),
provided FSN uses reasonable efforts to mitigate the costs associated with such
Force Majeure Event.  FSN is responsible for the costs of all other overages.

 

d.             FSN shall establish the mechanics for, and shall ensure that FSN
accurately maintains throughout production of the Programs, at least the
following records, in the English language, and fairly reflecting, in reasonable
detail, all transactions and dispositions of funds expended, committed or
received in connection with the production of the Programs:  (1) a general
ledger, together with all supporting documents (including without limitation
receipts, invoices and contracts); (2) a running inventory of all property of
whatever nature acquired or disposed of in the course of production; (3) a
running inventory list of all outstanding commitments, together with all
supporting documents (including without limitation invoices and contracts);
(4) detailed records with respect to all applicable local, state and Federal
withholding tax requirements (with which FSN hereby agrees to comply), including
without limitation copies of all time cards; and (5) all other customary
bookkeeping records maintained by FSN during the production of a television
program intended for distribution by FSN.

 

e.             WPTE shall have the right to audit the production expenses at any
time prior to one (1) year after the end of production of the applicable group
of Programs, at WPTE’s sole cost and expense, including, without limitation, the
right to assign an auditor(s) to be physically present at the production offices
and on location on a full or part-time basis throughout production and
post-production with respect to all aspects of production of the Programs,
provided that such auditor(s) do not materially interfere with FSN’s day-to-day
operations and/or production of the Programs, and FSN shall therefore maintain
all information, agreements, documents, books and records relating thereto for
and on behalf of WPTE and shall deliver all such items to WPTE upon WPTE’s
reasonable request.

 

2

--------------------------------------------------------------------------------


 

f.              Notwithstanding the foregoing, if during any Year of the Regular
Term WPTE determines that it will either (i) not stage any Events or a number of
Events insufficient to provide enough content for forty (40) hours of original
programming, or (ii) not pay the Production Costs for the production of forty
(40) hours of original programming, then (A) WPTE shall provide FSN with written
notice of such determination at least ninety (90) days prior to the date the
affected Programs would have been scheduled for initial air, (B) FSN shall be
relieved of its obligations to produce or distribute the affected Programs
(i.e., the Programs that were not produced because the underlying Events were
not staged or the applicable Production Costs were not paid), (C) WPTE shall not
be deemed to be in breach of this Agreement and (D) the other terms of this
agreement, including payment of the Fee and the online promotion obligations set
forth in Section 8(c), shall continue without disruption.

 

3.             TERM.

 

a.             Test Period.  The “Test Period” shall be the period from the
Effective Date until the earlier of (i) the date sixty (60) days after FSN’s
initial airing of the 13th Test Program during the Test Period and (ii) the date
specified by FSN in the Option Notice (as defined below).

 

b.             Option and Regular Term.  FSN shall have the option (the
“Option”), exercisable in writing (the “Option Notice”) during the sixty (60)
day period beginning immediately after the initial airing of the 13th Test
Program during the Test Period (the “Option Exercise Period”), to (i) extend
this Agreement through the Regular Term or (ii) end the Test Period and
terminate the Agreement as of a date during the Option Exercise Period specified
by FSN.  If FSN does not deliver an Option Notice to WPTE then the Agreement
shall terminate at the conclusion of the Test Period, provided that FSN shall
not be relieved of its obligation to air the Test Programs pursuant to
Section 7.  If FSN exercises the Option, the “Regular Term” shall begin on the
date specified by FSN in the Option Notice, but in no event later than sixty
(60) days after initial airing of the 13th Test Program, and continue
indefinitely until terminated pursuant to the terms of this Agreement.  As used
in this Agreement, “Years” shall be consecutive twelve (12) month periods during
the Regular Term with the first Year commencing at the beginning of the Regular
Term.

 

c.             The “Term” shall mean the Test Period, and, if the Option is
exercised, the Regular Term until terminated pursuant Sections 11, 12 or 19.

 

4.             PRODUCTION & EVENT ACCESS.

 

a.             Subject to the terms of this Agreement, FSN shall have the
exclusive right, and the obligation, to produce the Programs.

 

b.             Subject to the terms of this Agreement, FSN and WPTE shall
exercise joint creative control over the production and format of the Programs. 
Each Program will contain the sponsorship elements set forth in Section 8(a). 
Notwithstanding anything in the Agreement to the contrary, each Program will be
subject to FSN’s standards and practices review and requirements.

 

c.             FSN and WPTE shall mutually agree upon all signage at the Events
appearing within the televised area of the Site.  Any and all signage (including
Site-allotted signage), banners, mentions, or other promotion appearing within
the televised area of the Events (e.g., on Participant bodies, hats, clothing,
on the Event cards, the Event tables, in the Site background) must comply with
all FSN standards and practices policies, including, without limitation, FSN’s
prohibition of direct or indirect gambling website promotions.  The Parties
acknowledge Website signage shall appear at the Event.

 

d.             WPTE shall be solely responsible to: (i) promptly pay any and all
costs and fees in connection with the Events or the Sites (including, without
limitation, costs and fees in connection with any personnel that WPTE or the
Site provides in connection with an Event, worker’s compensation insurance, any
other governmentally mandated insurance, and the Site fee, if any); (ii) provide
Site security, including without limitation, enforcing FSN’s prohibition of
electronic equipment (e.g., cell phones, pagers, palm pilots, ear pieces, etc.)
during Program production periods; (iii) provide all the Participants in the
Events; and (iv) pay any required compensation to the Participants and any
officials involved in the Events, including, without limitation and as
appropriate, all air travel for the Participants and the prize pool.  All of
WPTE’s actual third party out-of-pocket costs related directly to the

 

3

--------------------------------------------------------------------------------


 

Event are defined as “Event Cost” and together with Production Cost are defined
as “Production and Event Cost”.  Product and Event Cost shall be reduced by any
Site fees received by WPTE, product placement revenue, sponsorships or similar
amounts received by WPTE in connection with the Event or the production of the
Programs (“Production and Event Revenue”).  WPTE shall maintain accurate records
of the Production and Event Cost with respect to the Test Programs and their
underlying Events.  As a material provision of the Agreement, WPTE shall ensure
that all Site and Event arrangements accord with FSN’s rights under the
Agreement. Upon request, WPTE will provide to FSN copies of the documents that
confirm all Site and Event arrangements.

 

e.             WPTE shall ensure that FSN receives access, without charge and
without limitation, to all elements of the Events, including without limitation,
suitable space and locations, as FSN may determine at the time of its advance
technical survey of the Site, for its announcers and other personnel and related
equipment to be used by FSN in connection with its production of the Programs. 
WPTE shall provide as many proper working credentials and parking spaces as
close to the Site as possible as FSN reasonably requests.  FSN shall be entitled
to preferential locations (and the first and preferential right to choose such
locations) for its cameras and other equipment as reasonably needed by FSN to
produce each Program.  FSN shall have the right to install, maintain and remove
from the applicable Site and the surrounding premises such wires, cables and
equipment as may be necessary for its coverage of the applicable Event.  FSN
shall have the right to bring on to, or adjacent to, the applicable Site mobile
units for the transportation of equipment and personnel.

 

f.              WPTE understands and agrees that FSN may subcontract out any and
all of the production services to be provided by FSN to WPTE under this
Agreement; provided, however, that FSN shall remain liable for its obligations
to WPTE, and further provided that FSN shall secure documentation from any
subcontractors, as necessary.

 

5.             RIGHTS & CLEARANCES.

 

a.             WPTE represents, warrants and covenants to FSN that it has
obtained, or will obtain in a timely manner (together with FSN’s reasonable and
timely assistance and cooperation where necessary and requested), any and all
necessary worldwide rights, licenses, clearances and permissions in perpetuity
for anything (i) related to the conduct of the Events to enable FSN to exercise
its rights hereunder, including, without limitation, any and all required
rights, clearances and permissions necessary to use all names, likenesses,
trademarks, service marks or other intellectual property connected with the
Sites, the Events, the Participants and all entities related thereto (including
the inclusion thereof in the Programs) or (ii) requested by WPTE for inclusion
in the Programs.

 

b.             Subject to Section 5(a), FSN represents, warrants and covenants
to FSN that it has obtained, or will obtain in a timely manner, any and all
necessary worldwide rights, licenses, clearances and permissions in perpetuity
for all elements related to the production and broadcast of the Programs.

 

c.             Except as otherwise specifically provided in this Agreement or
mutually agreed by the Parties, FSN shall not be obligated to make any payment
of any nature whatsoever to WPTE or anyone else related to the Events.

 

d.             With the prior consent of the other Party, which shall not be
unreasonably withheld, the Parties may release, from time to time, press
statements and marketing materials that mention both Parties. The Parties agree
to cooperate in creation of such press statements and marketing material.

 

6.             OWNERSHIP AND LICENSE.

 

a.             WPTE shall be the sole and exclusive worldwide owner of all
rights in the Programs and all elements thereof and all translations and
localizations thereof except for FSN’s proprietary marks used in the Programs,
if any, and FSN’s proprietary rights used in the production of the Programs;
provided, however, FSN hereby grants WPTE a non-exclusive license to include
such FSN proprietary rights as part of the Programs; provided, further, FSN
acknowledges and agrees that WPTE has the non-exclusive right to use the Program
format independently of the production of the Programs. FSN shall do all things
and execute all documents, including procuring the doing of such things and the
execution of such documents to ensure that the legal and beneficial title in the
Programs and all elements thereof vest solely and exclusively in WPTE. 
Notwithstanding the above, WPTE may not use, televise or otherwise exploit any
version of the Programs that contain FSN logos or FSN references unless WPTE

 

4

--------------------------------------------------------------------------------


 

receives FSN’s prior written consent or removes such FSN logos or FSN references
from the Programs; provided, however, FSN shall provide WPTE with a version of
the Programs that does not contain FSN logos or FSN references upon written
request.

 

b.             For the avoidance of doubt, each Party shall retain the sole and
absolute ownership of its own intellectual property and proprietary rights and
except as expressly provided herein, no other right of use or license is granted
or implied.

 

7.             DISTRIBUTION AND EXHIBITION.

 

a.             Except as set forth in Section 7(c) below, FSN has the exclusive
rights to use, televise and otherwise exploit the Programs in the United States
and its territories, possessions, commonwealths and military installations (the
“Domestic Territory”) during the Term.  FSN shall use commercially reasonable
efforts to initially telecast each Program produced pursuant to
Section 2(a) (i.e., thirteen (13) Test Programs in the Test Period and forty
(40) hours of Programs each Year of the Regular Term) in a minimum of fifty
million (50,000,000) homes on regional sports networks carrying FSN programming
(“Regionals”). FSN shall use commercially reasonable efforts to clear the
initial telecast of each Program on the Regionals on Saturday nights between
11:00 p.m. and 1:00 a.m. (local time) with a tentative premiere date for the
first Program in the Test Period during August or September, 2008.  FSN will
re-telecast each Program at least two (2) times in addition to the initial
telecast.  If a Regional that is clearing a Program is unable to clear such
Program as set forth above, FSN shall use commercially reasonable efforts to
ensure that such Regional clears such Program during a similar time period or as
close to the time period as reasonably practicable.  Such schedule may be
preempted by prior Regionals commitments, live event programming, or other
programming.  For avoidance of doubt, FSN shall have the unlimited right, but no
obligation, to re-telecast each Program, or any portion thereof, at various
times, on any Fox-affiliated programming service or by any other means of
distribution within the Domestic Territory.  As used in this Section,
“commercially reasonable efforts” shall not mean that FSN is relieved of its
clearance or time placement obligations under this Section in order to take
commercial advantage of the clearance and time slots anticipated for airing of
the Programs (e.g., deal shopping).

 

b.             FSN shall have the right to suspend the performance of its
distribution obligations set forth in Section 7(a) at any time that WPTE is in
breach of a material term or condition of this Agreement.

 

c.             Notwithstanding FSN’s exclusive distribution rights in the
Domestic Territory, WPTE shall have the right to distribute portions of the
Programs in any and all media with the exception of any manner of television
distribution in the Domestic Territory for purposes of promoting the Programs
and the Website.  For avoidance of doubt, WPTE retains its full rights to the
Programs outside of the Domestic Territory.  Except as expressly provided
otherwise in this Agreement, during the Term WPTE will not cause, authorize,
license or permit any distribution or exhibition of the Events, any programs
created therefrom or any portion of either in any form or location by any means
or media or any promotion thereof in the Domestic Territory without the prior
written approval of FSN.

 

8.             PROMOTION.

 

a.             In-Program Promotion:  The Website shall receive: (i) title
sponsorship of each Program; (ii) two (2) billboards within each Program;
(iii) four (4) sponsored elements (e.g., entitlements) within each Program;
(iv) an average of four (4) audio mentions of the Website’s sponsorship of the
Program each hour of each Program; (v) an average of four (4) video bumpers each
hour of each Program; and (vi) the Website logo on the poker table
(collectively, the “Promotional Elements”); all subject to the terms and
conditions of this Agreement.  FSN shall consult in good faith with WPTE on the
implementation of the Promotional Elements.  All Promotional Elements within
each Program shall be exclusive to the Website.

 

b.             Commercial Inventory:

 

i.      WPTE will receive four (4) thirty-second (:30) spots (a total of 2
minutes) of national commercial inventory in each hour of each Program during
the distribution of each Program on the FSN Programming Service for the
promotion of the Website. WPTE will receive national and regional commercial
inventory exclusivity in each Program for poker or other casino or gaming
membership

 

5

--------------------------------------------------------------------------------


 

websites (which the Parties acknowledge does not include tutorial or “.net”
websites, including, without limitation, FullTiltPoker.net, PokerStars.net,
UltimateBet.net, MansionPoker.net, PartyPoker.net, AbsolutePoker.net, etc.
(“Tutorial Advertisers”), which are subject to Section 8(b)(ii) below), subject
to ad inventory that is not controlled by FSN (i.e., local advertising inventory
reserved for cable operators and other distributors of FSN programming).  For
each replay of an Episode edited to a shorter duration, the number of WPTE’s
thirty-second (:30) spots will be reduced proportionately.  The Parties shall
mutually agree in advance upon the inclusion in any Program of any sponsorships,
commercials, advertising, billboards and sponsored features of any kind or
nature by any means now known or hereafter devised; provided, however, FSN has
the right to insert elements such as a lower third graphic promoting FSN’s and
FSN affiliates’ programming.

 

ii.     With respect to each telecast of a Program, FSN shall not (A) provide
national or regional commercial inventory to more than one (1) Tutorial
Advertiser, and (B) provide more than four (4) thirty-second (:30) spots to such
Tutorial Advertiser; provided, however, solely with respect to the initial
telecast of each of the Test Programs, FSN agrees that such initial telecasts
shall not contain any Tutorial Advertisers in national or regional commercial
inventory.

 

iii.    All use by WPTE of such commercial inventory and the content of all
commercials, billboards, features, signage and promotions are subject to
(A) Federal Communications Commission regulations and all other applicable
federal and state regulations, (B) News Corporation and Fox Sports Net
advertising regulations, and (C) FSN’s prior approval (which shall not be
unreasonably withheld or withheld in a manner inconsistent with similar network
programming).

 

iv.    To ensure inclusion within the Program, all WPTE commercial inventory
must (A) satisfy FSN’s technical delivery requirements, as such requirements may
be revised from time to time, (B) be delivered to FSN at least ten (10) business
days prior to the premiere of each Program on the FSN programming service, and
(C) consist of an assortment of commercial advertisements appropriate for the
number of spots to be aired.  In the event that WPTE’s commercial advertisements
are not properly delivered in a timely manner, FSN shall have no obligation to
telecast such advertisements.

 

c.             Online Promotion:  Beginning on or before the initial airing of
the first Test Program and continuing throughout the Term, FSN shall place a
banner advertisement or similar presence promoting the Website on the main
page of the website located at URL FoxSports.com.  To the extent that
FoxSports.com determines that promotion of the Website is contrary to its
business and legal affairs policy then the promotion of the Website may be
replaced with promotion of the Programs.  FSN represents that as of the
Effective Date, promotion of the Website is not contrary to FoxSports.com
business and legal affairs policy.  During the Term, FoxSports.com will not
operate a poker membership website nor promote any poker membership website
other than the Website and shall use commercially reasonable efforts to prevent
the display on FoxSports.com of any advertising for any poker membership website
other than the Website.

 

d.             FSN shall have the right to suspend the performance of its
obligations set forth in this Section 8 at any time that WPTE is in breach of a
material term or condition of this Agreement.

 

9.             EXCLUSIVITY.

 

a.             During the Term, FSN shall not engage, either on its own or by
partnering with a third-party, in the operation or promotion of any paid
subscription based, poker (which the parties acknowledge does not include the
card game Tua La Ji sometimes referred to as “Traktor Poker” but does include
all types and variations of poker) and/or blackjack membership website
competitive with the Website (a “Competitive Site”), nationally distribute
commercial inventory advertising a Competitive Site or nationally distribute
programs sponsored by a Competitive Site.  WPTE acknowledges that individual
Regionals are not restricted from entering into separate agreements for the
distribution of programming and individual Regionals and cable operators and
other distributors of FSN programming are not restricted with respect to sales
of their commercial inventory.

 

b.             During the Term, WPTE shall not operate, either on its own or by
partnering with a third-party, any Competitive Site that is available to players
in the United States; provided, however, the Parties acknowledge that for
purposes of this Agreement a “Competitive Site” or membership website shall not
include any type of real-money

 

6

--------------------------------------------------------------------------------


 

wagering site or free entry site (whether or not poker or blackjack related) or
any type of paid subscription site that does not involve playing poker and/or
blackjack for prizes (e.g., a paid subscription for monthly poker tips on
WorldPokerTour.com).  If despite the foregoing restriction WPTE does operate a
Competitive Site that is available to players in the United States other than
Website then FSN shall participate in the Net Revenue (as defined in Section 10)
of such website in the same (or equivalent) manner as set forth in Section 10
with respect to the Website.

 

10.           CONSIDERATION.

 

a.     Defined Terms.

 

 

i.

“Affiliate” means entities that are unrelated to WPTE (i.e., entities in which
WPTE does not hold any direct or indirect equity or profits interest other than
payment to the Affiliate in connection with the Website) that receive financial
compensation for increasing the number of Website members.

 

 

 

 

ii.

“Affiliate Cost” means the total amount of Gross Membership Revenue actually
paid to Affiliates in connection with their involvement in the Website, plus all
actual out-of-pocket set-up costs incurred and paid by WPTE to link the
Affiliate to the Website.

 

 

 

 

iii.

“Fee” means for a given month, Forty-Five percent (45%) of Net Revenue, if any.

 

 

 

 

iv.

“Gross Membership Revenue” means all membership fees paid by users of the
Website in a given month less (i) any applicable sales or services taxes;
(ii) bad debt including credit card charge backs; and (iii) refunds.

 

 

 

 

v.

“Gross Skin Revenue” means, for a given Skin, all revenue earned by WPTE in
connection with such Skin.

 

 

 

 

vi.

“Monthly Report” means a detailed monthly report of the operation of the Website
and the Skins which shall include, at a minimum, the following information:
(A) Gross Membership Revenue, (B) UBT Cost, (C) Affiliate Cost, (D) Other Club
Revenue, (E) Net Other Club Revenue, (F) current Production and Event Cost (Test
Programs only), (G) Production and Event Cost (Test Programs only) from prior
months, if any, carried over to the current month, (H) Net Membership Revenue,
(I) Gross Skin Revenue for each Skin, (J) Skin Cost for each Skin, (K) Net Skin
Revenue for each Skin, (L) Net Revenue and (M) the Fee for the month.

 

 

 

 

vii.

“Net Membership Revenue” means Gross Membership Revenue plus Net Other Club
Revenue less UBT Cost and Affiliate Cost.

 

 

 

 

viii.

“Net Other Club Revenue” means Other Club Revenue less actual third party
merchandise manufacturing and agency costs.

 

 

 

 

ix.

“Net Revenue” means Net Membership Revenue plus Net Skin Revenue for each Skin,
if any.

 

 

 

 

x.

“Net Skin Revenue” means, for a given Skin, Gross Skin Revenue after WPTE has
recouped its Skin Cost.

 

 

 

 

xi.

“Other Club Revenue” means all non-membership revenue earned by WPTE on or in
connection with the Website (e.g., merchandise); provided, however, Other Club
Revenue shall not include license fees received by WPTE for international
distribution of the Programs or Production and Event Revenue. For avoidance of
doubt, WPTE shall be entitled to collect and retain Production and Event Revenue
(subject to Section 4(d)) and such Production and Event Revenue shall not be
subject to FSN’s participation.

 

 

 

 

xii.

“Skin Cost” means, for a given Skin, all actual out-of-pocket set-up costs
incurred and paid by WPTE to establish and link such Skin to the Website’s
network software that has not been recouped by WPTE out of Skin Gross Revenue.

 

7

--------------------------------------------------------------------------------


 

 

xiii.

“UBT Cost” means the total amount of Gross Membership Revenue actually paid to
Ultimate Blackjack Tour, LLC (“UBT”) for operation of the Website (i.e., prize
pool, club content, finance charges, compliance fees and UBT profit share).

 

b.                                      In consideration of FSN’s obligations
hereunder, WPTE will (i) provide FSN with the Monthly Report within thirty (30)
days of the end of each month and (ii) pay FSN the Fee for each month as set
forth in this Section.

 

c.                                       WPTE shall be entitled to recoup from
Net Revenue the Production and Event Cost incurred by WPTE in connection with
the production of the Test Programs and the staging of the Events underlying the
Test Programs less any Production and Event Revenue received by WPTE.  WPTE
shall recoup such Production and Event Cost prior to the calculation and payment
of the Fee.  To the extent that Net Revenue during the Test Period is
insufficient to recoup such Production and Event Cost, then the unpaid
Production and Event Cost shall be recouped out of Net Revenue during the
Regular Term.  For avoidance of doubt, WPTE shall not be entitled to recoup from
Net Revenue Production and Event Cost in connection with any Programs other than
the Test Programs.

 

d.                                      The Fee shall be paid and remitted to:

 

National Sports Programming

File 55434

Los Angeles, CA  90074-5434

 

or by electronic wire to:

 

Bank of America

1850 Gateway Blvd.

Concord, CA  94520

 

Bank Name

 

Bank of America

Account Name

 

National Sports Partners

Account Number

 

00000-00000

Routing Number

 

000-000-000

 

FSN must receive payment of the Fee for a given month within thirty (30) days of
WPTE’s receipt of the Net Revenue for such month, but in no event later than
forty-five (45) days after the end of such month; provided, however, so long as
WPTE uses commercially reasonable efforts to collect Net Revenue, to the extent
WPTE has not received the Net Revenue attributable to such month, WPTE shall be
allowed to delay payment of a pro rata portion of the Fee.  Subject to the
preceding sentence, if payment of any portion of the Fee is past due by more
than fifteen (15) days, FSN may elect to suspend performance of its obligations
in this Agreement or terminate this Agreement and, in such event, have no
further obligations to WPTE.

 

11.                                 WEBSITE RESTRICTIONS: ANTI-GAMBLING.  WPTE
represents, warrants and covenants that:

 

a.                                       Neither the Website nor WPTE’s
commercial inventory spots shall contain any reference, whether written or
otherwise, to any entity, party or website (including, without limitation, any
WPTE owned, controlled, affiliated and/or operated website or any website owned
by any parent or affiliated entity of WPTE or under common control with WPTE or
any third party website) that aids, abets, facilitates, promotes, provides an
advertisement for and/or enables any form of wagering/gambling in the Domestic
Territory or conducts or facilitates any activity that is in violation of any
United States Federal, state or local law, rule or regulation.

 

b.                                      The Website does not and will not aid,
abet, facilitate, promote, provide an advertisement for or otherwise enable any
wagering/gambling activities and does not and will not “link,” directly or
indirectly, to or otherwise direct a viewer to any other website that enables
wagering/gambling activities in the Domestic Territory. WPTE shall not make any
material change to the Website without the prior written approval of FSN.  For
purpose

 

8

--------------------------------------------------------------------------------


 

of clarity, material changes do not include banner updates, graphical changes,
or the addition of content of the same nature as currently exists on the
Website.

 

c.                                       WPTE’s commercial inventory spots, as
delivered by WPTE, shall not make any reference to any website other than the
Website and shall not in any way aid, abet, facilitate, promote or otherwise
enable any wagering/gambling activities (e.g., by making any references to any
online wagering/gambling site or by providing a telephone number to a
wagering/gambling business, etc.).

 

d.                                      Without limiting any other right
reserved for FSN under this Agreement, in the event WPTE breaches any of the
representations, warranties or covenants in this Section 11, FSN may immediately
suspend its obligations pursuant to this Agreement, and if WPTE fails to cure
such breach within forty-eight (48) hours of receiving written notice then FSN
shall have the right to immediately terminate this Agreement upon notice to
WPTE.  If a prosecutor or other law enforcement official formally charges or
alleges that the Website is an illegal gambling operation or in the event WPTE
breaches this Section 11 twice within any twelve (12) month period, FSN shall
have the right to immediately terminate this Agreement upon notice to WPTE. 
Without limiting FSN’s rights as set forth in this Agreement, at law or in
equity, WPTE acknowledges and agrees that FSN shall be entitled to injunctive
relief to enforce the restrictions set forth in this Section 11.

 

12.                                 WEBSITE RESTRICTIONS: SWEEPSTAKES
COMPLIANCE.  WPTE represents, warrants and covenants that:

 

a.                                       WPTE shall operate the Website in
compliance with all applicable sweepstakes and anti-lottery laws in each
jurisdiction in which it does business.  WPTE shall at all times offer a free
alternative method of entry (an “AMOE”) that is of “equal dignity” (as such term
is commonly understood in the sweepstakes industry) with the subscription method
of entry for each tournament that is available on the Website.  The AMOE shall
be clearly and conspicuously disclosed on the Website.  In addition to being
eligible to enter tournaments, members of the Website who pay the subscription
fee will be offered member benefits in the form of a package of bona fide
products or services that are comparable to or more favorable for the members
than the member benefits offered on the Effective Date of this Agreement. WPTE
will not market or otherwise attempt to convert AMOE players into members of the
Website.  For avoidance of doubt, FSN shall have no involvement in, or
responsibility for, the operation of the Website, the implementation of the
AMOE or the administration of any tournaments.

 

b.                                      Without limiting any other right
reserved for FSN under this Agreement, in the event WPTE breaches any of the
representations, warranties, covenants or obligations under this Section 12, FSN
may immediately suspend its obligations pursuant to this Agreement, and if WPTE
fails to cure such breach within fifteen (15) days of receiving written notice
then FSN shall have the right to immediately terminate this Agreement upon
notice to WPTE.  In the event WPTE breaches this Section 12 twice within any
twelve (12) month period, FSN shall have the right to immediately terminate this
Agreement upon notice to WPTE.

 

13.                                 REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

a.                                       WPTE represents, warrants and covenants
to FSN that (i) WPTE has the full power and authority to make and perform the
Agreement and WPTE will perform its duties hereunder in compliance with all
terms and conditions herewith; (ii) the making or performance of the Agreement
does not violate any agreement between WPTE and any third party; (iii) the
rights FSN has acquired, and its use of those rights, will not infringe on or
violate any copyright, trademark, right of privacy, publicity or other literary
or dramatic or any other right of any third party; (iv) WPTE will do nothing to
interfere with or impair FSN’s rights in the Agreement; (v) WPTE shall operate
the Website in compliance with all applicable laws and regulations in each
jurisdiction in which it does business; (vi) the Events will be sanctioned by
any applicable organizations and authorities having jurisdiction over such
Events, and the Events will be conducted according to all applicable rules and
regulations of such organizations and authorities; and (vii) WPTE (directly or
through a third party, if applicable) has or will enter into agreements with
each Participant (“Participant Agreements”) binding such Participant to all
applicable terms of this Agreement, and making FSN express third party
beneficiaries to the Participant Agreements in connection with the Programs. 
Additionally, WPTE represents, warrants and covenants to FSN that it has
obtained, or will obtain, any and all necessary rights, clearances, permissions
and local permits in connection with the Sites and the Events for FSN to
exercise its rights and perform its obligations hereunder including but not
limited to: (1) payment of any and all necessary fees to any entity involved in
the organization of the Events; and (2) obtaining any and all rights, clearances
and permissions necessary to use in the Programs all names, likenesses,
trademarks,

 

9

--------------------------------------------------------------------------------


 

service marks or other intellectual property of the Sites, the Events and all
entities related thereto.  WPTE will provide to FSN upon request any documents
that confirm WPTE has obtained the necessary rights to perform the Agreement.

 

b.                                      Related Party Transaction.  If WPTE
acquires or plans to acquire an interest in UBT then WPTE shall not agree to any
increase in fees payable to, or costs recoverable by UBT, either cumulatively or
in any category (e.g., club member benefits, compliance, banking, finance,
revenue share) other than costs which pass through directly to members (e.g.,
prize pool) without full disclosure to FSN and FSN’s prior written approval. If
WPTE acquires a controlling interest or majority of the equity in the operator
of a Skin created on or after the Effective Date, then such Skin shall be deemed
to be included within the “Website” for purposes of calculating the Fee. If WPTE
acquires a controlling interest or majority of the equity in the operator of a
Skin created prior to the Effective Date, then the Gross Skin Revenue payments
payable by such Skin to WPTE not shall not be reduced below the payments
required as of the Effective Date.

 

c.                                       FSN represents, warrants and covenants
to WPTE that (i) FSN has the full power and authority to make and perform the
Agreement and FSN will perform its duties hereunder in compliance with all terms
and conditions herewith; (ii) the making or performance of the Agreement does
not violate any agreement between FSN and any third party; and (iii) FSN will do
nothing to interfere with or impair WPTE’s rights in the Agreement.  FSN will
provide to WPTE upon request any documents that confirm FSN has obtained the
necessary rights to perform the Agreement.

 

14.                                 INDEMNIFICATION.

 

a.                                       WPTE shall at all times indemnify,
defend and hold harmless FSN, its partners and all affiliated companies thereof
and their respective officers, directors, partners, shareholders, employees,
agents and representatives from and against any claim, demand, liability or
judgment, including reasonable attorneys’ fees and court costs (i) arising out
of any breach by WPTE of any representation, warranty or other obligation or
provision hereof including, (ii) any distribution, licensing or sub-licensing of
the Programs by WPTE except to the extent covered by FSN’s indemnification
obligations, (iii) any material added by WPTE to the Programs unless requested
by, or for the benefit of, FSN, or (iv) arising out of the operation or
promotion of the Website or any Skin including, without limitation, WPTE’s
commercial inventory promoting the Website or any Skin.  This indemnity shall
survive termination of the Agreement.

 

b.                                      FSN shall at all times indemnify, defend
and hold harmless WPTE, its partners and all affiliated companies thereof and
their respective officers, directors, partners, shareholders, employees, agents
and representatives from and against any claim, demand, liability or judgment,
including reasonable attorneys’ fees and court costs, arising out of (i) any
breach by FSN of any representation, warranty or other obligation or provision
hereof including the distribution, licensing or sub-licensing of the Programs by
FSN in violation of this Agreement or (ii) any material added by FSN to the
Programs unless requested by, or for the benefit of, WPTE.  This indemnity shall
survive termination of the Agreement.

 

c.                                       A Party seeking indemnification will
give the indemnifying Party prompt notice of any claim or litigation to which
indemnity may apply.  Failure to give such prompt notice will relieve the
indemnifying Party of its indemnification obligations to the extent that such
failure has prejudiced the indemnifying Party’s defense of such claim or
litigation.  The indemnifying Party has the right to assume and fully control
the defense of any potentially indemnified claim or litigation and the
indemnified Party will cooperate fully (at the cost of the indemnifying Party)
in any defense and in the settlement of such claim or litigation.

 

15.                                 INSURANCE.

 

a.                                       Subject to the laws applicable to the
Site of the applicable Event, WPTE represents, warrants and covenants that it,
the third party retained by WPTE to conduct the Event, if applicable, and/or the
applicable Site, as appropriate, has, or will secure at least five (5) days
prior to each Event:

 

i.                  Workers compensation (or the appropriate equivalent in the
applicable jurisdiction) coverage for all persons it or the applicable Site
employs in connection with such Event and the Program applicable

 

10

--------------------------------------------------------------------------------


 

to such Event that suffices under the laws of the jurisdiction in which those
persons render services; and

 

ii.             General comprehensive liability insurance covering the
applicable Site, including bodily injury and property damage, having a combined
single limit of at least $1,000,000 for injuries to any one person and a limit
of at least $2,000,000 in the aggregate with a $9,000,000 umbrella policy for
injuries to any number of persons arising out of the same accident.

 

b.                                      All FSN required insurance will (i) be
on an “occurrence” form, (ii) be issued by reputable insurers rated A or better
by A.M. Best and Co., (iii) name Fox Entertainment Group, FSN, their parents,
divisions, subsidiaries, affiliated companies, officers, directors, and
employees as additional insured, (iv) be primary and not excess of or
contributory to any other insurance provided for the benefit of or by FSN, and
(v) provide that at least thirty (30) days advance written notice of any
cancellations, non-renewal or other material change in the policy will be
accorded FSN.  WPTE will not make any revision, modification or cancellation of
any such policy that may affect FSN’s rights without FSN’s prior written
consent.  Notices regarding insurance shall be sent to 10201 West Pico Blvd.,
Building 103, Los Angeles, California 90035, Attn: Vice President, Business &
Legal Affairs, with a required copy to Fox Entertainment Group, Inc., Attn: Risk
Management (FAB/120), P.O. Box 900, Beverly Hills, CA 90213 (fax:
310-369-2177).  WPTE will deliver to FSN satisfactory evidence of such insurance
at least five (5) days prior to the applicable Event.

 

c.                                       FSN represents, warrants and covenants
that it has, or will secure at least five (5) days prior to the initial telecast
of each Program, and will maintain for at least three (3) years following the
initial telecast of such Program, standard errors and omissions insurance (also
known as media or broadcasters’ liability insurance) covering such Program. 
Such insurance must have limits for damages and legal defense costs and fees of
at least $5,000,000.00 for any single party’s claim arising out of a single
occurrence and $5,000,000.00 for all claims arising out of a single occurrence.

 

16.                                 INDEPENDENT CONTRACTORS.  Neither Party has
the authority to bind the other Party to any agreement or other obligations, and
will not attempt to do so.  Nothing in this Agreement creates any partnership,
joint venture or agency relationship between WPTE and FSN.  Each Party is fully
responsible for all persons and entities it employs or retains.

 

17.                                 FINANCIAL DISCLOSURE.  WPTE shall conform
with 47 U.S.C.S. § 507 and 47 U.S.C.S. § 317 concerning broadcast matter and
required disclosures, insofar as that section applies to persons furnishing
material for television broadcasting.  WPTE hereby certifies and agrees that it
has no knowledge of any information relating to any Program that is required to
be disclosed under § 507 or § 317, that it will promptly disclose to FSN any
such information of which it hereafter acquires knowledge and that it will not,
without FSN’s prior written approval, include in any Program any matter for
which any money, service, or other valuable consideration (as such terms are
used in § 507 or § 317) is directly or indirectly paid or promised by a third
party, or accepted from or charged to a third party.

 

18.                                 FORCE MAJEURE.  If an Event is postponed or
canceled, or the production or distribution of a Program in accordance with this
Agreement is materially delayed, prevented or canceled, due to any act of God,
fire, earthquake, flood, epidemic, inevitable accident, embargo, war, terrorism,
strike or other labor dispute, fire, riot or civil commotion, government action
or decree, including without limitation, action of any legally constituted
authority, any judicial or executive order, or failure or delay of any
transportation agency, inclement weather, failure of technical production or
television equipment, or for any other reason beyond the control of WPTE or FSN,
as applicable (a “Force Majeure Event”), then: (i) FSN and WPTE may determine
the steps, if any, to be taken by the Parties to minimize the loss caused by
such Force Majeure Event; and (ii) either Party may suspend the production,
promotion and distribution obligations set forth in this Agreement and extend
the Test Period, if applicable, while such Force Majeure Event continues and
thereafter until normal business operations or the production or distribution of
the Programs are resumed.

 

19.                                 TERMINATION.

 

a.                                       Either Party may terminate this
Agreement upon written notice to the other Party if:

 

i.                the other Party breaches any material term or condition of
this Agreement (except a breach by WPTE of Section 11 or Section 12 in which
case FSN’s termination rights shall be as set forth in such Section) and fails
to correct or cure such breach within twenty (20) business days following
written

 

11

--------------------------------------------------------------------------------


 

notice specifying such breach or if correction or cure is not reasonably
possible within such period, the breaching Party receiving such notice has
begun, and at all times diligently continues, to correct or cure such breach;

 

ii.             the other Party applies for or consents to the appointment of a
receiver, trustee or liquidator for substantially all of its assets, or such a
receiver, trustee or liquidator is appointed for the other Party;

 

iii.          the other Party has filed against it an involuntary petition for
bankruptcy that has not been dismissed within sixty (60) days thereof; or

 

iv.         the other Party files a voluntary petition for bankruptcy or a
petition or answer seeking reorganization, becomes or is insolvent or bankrupt,
admits in writing its inability to pay its debts as they mature, or makes an
assignment for the benefit of creditors.

 

b.                                      In addition to the foregoing, WPTE may
terminate this Agreement:

 

i.                Upon written notice to FSN sent within forty-five (45) days of
the end of any six (6) month period during the Regular Term, if during each of
such six (6) consecutive months the Net Revenue for each such month was less
than One Hundred Twenty Thousand Dollars ($120,000); provided, however, WPTE
shall continue to pay FSN twenty-five percent (25%) of Net Revenues for five
(5) years following such termination subject to the reduction of expenses of the
nature described in Section 10. If WPTE determines to terminate this Agreement
pursuant to this Section 19(b)(i) then FSN shall be allowed to continue with any
previously scheduled airings of the Programs unless either Party determines, in
good faith, that such airings are deemed or are threatened to be deemed to be
illegal under any United States municipal, state and/or federal law and/or
regulation.

 

ii.             Upon written notice to FSN if WPTE discontinues operation of the
Website and its online paid subscription membership business; provided, however,
WPTE shall pay FSN the Fee with respect to all operations of the Website prior
to its complete shutdown and, if, in the twenty-four (24) months following such
termination, WPTE operates, directly or through a third party, what would be a
Competitive Site were the Website still in operation then FSN shall be entitled
to the Fee with respect to such business (or, to the extent the Fee calculation
is inapplicable to such business, forty-five percent (45%) of the revenue
generated by such business actually received by WPTE subject to reduction for
the expenses described in Section 10).  This provision shall not prevent WPTE
from replacing UBT with a different fulfillment provider.  If WPTE determines to
terminate this Agreement pursuant to this Section 19(b)(ii) then WPTE shall
provide FSN with as much advance notice as possible and FSN shall be allowed to
continue with any previously scheduled airings of the Programs unless either
Party determines, in good faith, that such airings are deemed or are threatened
to be deemed to be illegal under any United States municipal, state and/or
federal law and/or regulation.

 

iii.          In the event that WPTE’s Board of Directors reasonably determines
in good faith upon advice of outside counsel that (a) one or more provisions of
this Agreement related to WPTE’s relationship with FSN, (b) an affiliation with
FSN, or (c) individuals employed by FSN (each, a “Defect”) materially increases
the jeopardy that WPTE or Lakes Entertainment, Inc. will lose a material gaming
regulatory license or permit held or applied for and such Defect remains uncured
for ninety (90) days after FSN’s receipt of written notice of such Defect.

 

c.                                       In addition to the foregoing and FSN’s
termination rights set forth in Sections 11 and 12, FSN may terminate this
Agreement:

 

i.                Upon thirty (30) days prior written notice to WPTE; or

 

ii.             Upon five (5) days prior written notice to WPTE if at any time
during the Term, the provisions of this Agreement or the performance of any of
the Parties hereunder conflict with FSN’s internal policies, as such policies
may be revised from time to time as determined by FSN in its sole discretion.

 

12

--------------------------------------------------------------------------------


 

If FSN terminates the Agreement pursuant to Section 19(c)(i) or (ii) then upon
termination (A) FSN shall immediately cease to telecast the Programs, (B) WPTE
shall retain all rights to the Programs, provided, however, FSN shall remove all
FSN-related references from the Programs, if any, and WPTE shall only distribute
such “cleaned” versions of the Programs, (C) the exclusivity restrictions set
forth in Section 9(a) shall remain in effect for two (2) years following the
date of termination, and (D) WPTE shall no longer be required to pay the Fee.

 

d.                                      Termination of this Agreement shall not
relieve WPTE from any payment obligations accrued prior to the effective date of
such termination.

 

20.                                 REMEDIES.  Except as specifically set forth
herein (e.g., Section 11(d)), if either Party breaches any provision of the
Agreement, the damage, if any, caused to the other thereby will not be
irreparable or otherwise sufficient to entitle a Party to injunctive or other
equitable relief.  A Party’s rights and remedies in any such event shall be
strictly limited to the rights set forth in this Agreement and the right, if
any, to recover monetary damages in an action at law.

 

21.                                 CONFIDENTIALITY.  FSN and WPTE will keep the
existence and terms of this Agreement strictly confidential, and will not
disclose the existence or substance of such terms to any entity other than the
partners, shareholders, members, officers, directors, attorneys, insurance
agents, employees having a need to know, and accountants of the Parties hereto
without the prior written consent of the other Party, except to the extent
necessary to perform the obligations of the Parties set forth herein and in the
following situations (and with the earliest possible prior written notice to the
other Party): (a) to comply with governmental rule, regulation (including any
applicable reporting requirements of the Securities and Exchange Commission) or
law or with a valid court order, in each case with confidential treatment
requested and such disclosure shall be limited to such information and such
portions of the Agreement that the disclosing Party is advised by counsel as
legally required to be disclosed; (b) to comply with its normal reporting or
review procedure of its parent company or other owners, or its auditors or its
attorneys; (c) to enforce its rights under this Agreement; and (d) to
prospective purchasers of a material portion of its assets or beneficial
ownership interests, with confidential treatment required.  Notwithstanding the
foregoing, FSN and WPTE may release one or more press statements regarding this
Agreement with the other Party’s prior written consent (such consent not to be
unreasonably withheld).

 

22.                                 NON-UNION.  WPTE acknowledges that the
Programs are non-union productions and that FSN is not a party to, and has no
present intention of becoming a party to, any guild, collective bargaining or
similar agreement that might apply to the production of the Programs.

 

23.                                 MISCELLANEOUS.

 

a.                                       Notices.  All notices from either Party
to the other must be given in writing and sent by registered or certified mail
(postage prepaid and return receipt requested), by hand or messenger delivery,
by overnight delivery service, by facsimile with receipt confirmed, to the
respective addresses of WPTE and FSN listed in the Agreement.  FSN’s notice
shall provide duplicate notice to the attention of: Vice President, Business and
Legal Affairs, c/o Fox Cable Networks, Building 103, 10201 West Pico Boulevard,
Los Angeles, California 90035.  WPTE’s notice shall provide duplicate notice to
the attention of General Counsel, WPT Enterprises, Inc., 5700 Wilshire
Boulevard, Suite 350, Los Angeles, California 90036.  Any notice or report
delivered in accordance with this Section will be deemed given on the date
actually delivered; provided that any notice or report deemed given or due on a
Saturday, Sunday or legal holiday will be deemed given or due on the next
business day.  If any notice or report is delivered to any Party in a manner
which does not comply with this Section, such notice or report will be deemed
delivered on the date, if any, such notice or report is received by the other
Party.

 

b.                                      Severability.  In the event that any
provision of the Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, the Agreement shall continue
in full force and effect without said provision; provided that no such severance
shall be effective if it materially changes the economic benefit of the
Agreement to either Party.

 

c.                                       Governing Law.  Irrespective of the
place of execution or performance, this Agreement is to be governed by and
construed in accordance with the laws of the State of California applicable to
contracts entered into and to be fully performed therein.  Any court of
competent jurisdiction sitting within the State of California, Los Angeles
County, will be the exclusive jurisdiction and venue for any dispute arising out
of or relating to the Agreement.  The Parties irrevocably consent to the
exclusive jurisdiction and venue of any such court, and waive any argument

 

13

--------------------------------------------------------------------------------


 

that such venue is not appropriate or convenient.

 

d.                                      Assignments.  Neither this Agreement nor
any of the rights or obligations hereunder may be assigned by any Party without
the prior written consent of the other Party; except that FSN may, without such
consent, assign all such rights and obligations to its parent company, or any
affiliate or subsidiary of FSN or in which the parent company has an ownership
interest and either Party may assign all of its rights and obligations to
another entity in connection with a merger, reorganization or sale of all or
substantially all of the assets of such Party.

 

e.                                       Survival.  The provisions of the
Agreement which by their nature would ordinarily be expected to survive
termination of the Agreement (including without limitation all indemnity,
representations and warranties, payment and confidentiality terms hereof) shall
survive the execution, delivery, suspension or termination of the Agreement or
any provision hereof.

 

f.                                         Entire Agreement; Waiver;
Amendments.  This Agreement and any exhibits and schedules attached hereto,
contains the full and complete understanding between the Parties hereto
regarding the subject matter hereof and supersedes and abrogates all prior
agreements and understandings, whether written or oral, pertaining thereto and
cannot be modified except by a written instrument signed by each Party hereto. 
No waiver of any term or condition of the Agreement shall be construed as a
waiver of any other term or condition; nor shall any waiver of any default under
the Agreement be construed as a waiver of any other default.

 

g.                                      Construction.  The Parties have
participated jointly in the negotiation and drafting of the Agreement. In the
event an ambiguity or question of intent or interpretation arises, the Agreement
shall be construed as if drafted jointly by the Parties and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of the Agreement.

 

h.                                      Counterparts; Facsimile.  This Agreement
may be signed and accepted in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  This Agreement may be delivered by facsimile and facsimile
signatures shall be treated as original signatures for all applicable purposes.

 

i.                                          No Third Party Beneficiaries.  This
Agreement shall not confer any rights or remedies upon any person other than the
Parties hereto and their permitted successors and assigns, and only in
accordance with the express terms of the Agreement.

 

IN WITNESS WHEREOF, WPTE and FSN hereto have caused this Agreement to be
executed by their duly authorized representatives on the dates indicated below.

 

AGREED & ACCEPTED BY:

 

AGREED & ACCEPTED BY:

 

 

 

WPT ENTERPRISES, INC.

 

NATIONAL SPORTS PROGRAMMING

 

 

 

Signature:

/s/ Adam Pliska

 

Signature:

/s/ George Greenberg

 

 

 

 

 

Name:

Adam Pliska

 

Name:

George Greenberg

 

 

 

 

 

Title:

General Counsel

 

Title:

EVP, Programming & Production

 

14

--------------------------------------------------------------------------------